DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “An integrated metering device, comprising: 

a premises interface; 
a distributed generation device interface;
a regulator connected to the distributed generation device interface; 
a transfer switch connected to an output of the regulator and to the grid interface; 
a metrology module for measuring energy delivered to the grid interface from a distributed generation device and energy delivered to the premises interface from the grid interface; and
a communications module configured to receive instructions for controlling the regulator via an external network, and 
a housing,
wherein the regulator, the transfer switch, the metrology module and the communication module are located within the housing, and
wherein the grid interface is configured to connect the integrated metering device to a utility grid, the premises interface is configured to connect the integrated metering device to a premises, and the distributed generation device interface is configured to connect the integrated metering device to a distributed generation device.
Claim 10 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “An integrated metering device, comprising:
a grid interface; 
a premises interface; 
a distributed generation device interface; 

an inverter connected to the distributed generation device interface; 
a transfer switch connected to an output of the inverter and to the grid interface; 
a metrology module for measuring energy delivered to the grid interface from a distributed generation device and energy delivered to the premises interface from the grid interface; and
a communications module connected to the network interface, the communications module configured to receive instructions for controlling the inverter or the transfer switch via an external network, 
a housing,
wherein the inverter, the transfer switch, the metrology module and the communication module are located within the housing, and
wherein the grid interface is configured to connect the integrated metering device to a utility grid, the premises interface is configured to connect the integrated metering device to a premises, and the distributed generation device interface is configured to connect the integrated metering device to a distributed generation device.
Claims 2-9 and 11-19 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.